The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 10 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-4, 6-11, 13-27 are pending.
Claims 21-27 are withdrawn.
Claims 5, 12 are cancelled.
Claims 1-4, 6-11, 13-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Allen et al., US-PATENT NO.6078918 [hereafter Allen].

With regards to claim 1, Lee teaches 
“A method for managing a deep memory model coupled to an external memory (Lee, FIG.2, FIG.9, FIG.21, C17L9-38, 

    PNG
    media_image1.png
    604
    709
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    677
    515
    media_image2.png
    Greyscale

), the method comprising: receiving input data to the deep memory model (Lee, FIG.26, Item 26002 ‘Accept Input Query’); extracting a history state of the external memory based on the input data (Lee, FIG.26, Item 26003 ‘Extract Query Object q’, Item 26004, ‘Locate Query Object q on the QOM’, Item 26005, ‘Retrieve the Neighborhood set Sq of the QOM’,

    PNG
    media_image3.png
    605
    830
    media_image3.png
    Greyscale

), wherein the external memory includes: a first set of memory cells for storing content item state data including data based on previously provided content items processed by the deep memory model (Lee, FIG.9, Item 901 ‘Multimedia Object Buffer’, FIG.10, Item 1001 (Lattice Nodes N(x,y)), C10L17-20, “… nodes corresponds to a neuron in the SPAN model and stores the attributes …” shows first set of memory storing content state of data objects); and a second set of memory cells for storing reward state data associated with the content item state data, the reward state data including one or more rewards corresponding to the previously provided content items (Lee, FIG.9, Item 909 ‘Adaptive Object Topological Map’, FIG.10, Item 1005, “SPAN Node Attribute Buffer”, Item 1002 “Feature Vector Pointer” , and  ‘C9L42-45, ‘The feature vector is typically a set of values that characterizes an object and the feature vector can be used for object matching during searches and to enable content-based access of objects ….’ shows second set of memory storing data that characterizes content data), wherein the one or more rewards are used by the deep memory model to minimize a regret parameter associated with the previously provided content items (Lee, FIG.11, C10L49-55, ‘Using “r” to represent a maximum square of the Euclidian distance of the lattice index of the neighborhood node from the center node …’ shows indexing characterizing content data, and FIG.26, FIG.2, Item 21 “Operational Measure Estimator”, FIG.3, Item 303, “Adaptive Function Estimator” shows reward function evaluation.); updating the history state of the external memory based on the input data (Lee, FIG.9, FIG.21, C4L7-9, ‘creates and updates one or more topological maps related to search objects’, C9L39-40, ‘adjusting the structure of the object topological map (OTM) 902 based on certain learning algorithm’,

    PNG
    media_image4.png
    607
    695
    media_image4.png
    Greyscale

) ….”
Lee does not explicitly detail “and outputting a prediction based on the extracted history state of the external memory”.
However Allen teaches “and outputting a prediction based on the extracted history state of the external memory (Allen, FIG.6, C4L22-27, ‘A variation of this embodiment provides for filtering transaction records based upon discovered predictive relationships …., and outputs these association rules for viewing by a human …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Allen before him or her, to modify the associative memory network of Lee to include prediction output as shown in Allen.   
The motivation for doing so would have been for making prediction about data record from an incoming stream of data record (Allen, Abstract). 

With regards to claim 2, Lee in view of Allen teaches 
“The method of Claim 1, wherein the extracted history state includes data that shares one or more features with the input data (Lee, FIG.26, Item 26003 ‘Extract Query Object q’, Item 26004, ‘Locate Query Object q on the QOM’, Item 26005, ‘Retrieve the Neighborhood set Sq of the QOM’, FIG.10, ‘FIG.10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional … space partition network (SPAN) … comprising: … a feature vector of the associated object …’,

    PNG
    media_image5.png
    582
    810
    media_image5.png
    Greyscale

).”
 
With regards to claim 3, Lee in view of Allen teaches 
“The method of Claim 2, wherein extracting the history state of the external memory includes: generating a key query vector based on an output state of the deep memory model (Lee, FIG.26, and FIG.11, C10L49-55, 

    PNG
    media_image6.png
    522
    679
    media_image6.png
    Greyscale

); determining a distance between the key query vector and one or more rows of memory cells in the external memory; determining a read weight vector based on the distance (Lee, FIG.9-12, C10L32-55, 

    PNG
    media_image7.png
    392
    509
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    161
    513
    media_image8.png
    Greyscale

); and retrieving the history state of the external memory based on the read weight vector (Lee, FIG.10, ‘FIG.10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional … space partition network (SPAN) … comprising: … a feature vector of the associated object and a SPAN Map Address Buffer 1004 for receiving a lattice address 907 used to retrieve objects indexed by the lattice node and a SPAN Node Attribute Buffer 1005 that stores node attribute information associated with the lattice’, and FIG.9, 12, C10L12-31,

    PNG
    media_image9.png
    616
    683
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    571
    853
    media_image10.png
    Greyscale

).”

With regards to claim 6, Lee in view of Allen teaches 
“The method of Claim 1, wherein: the input data includes an image; and the prediction includes a label for the image (Lee, FIG.23, C19L33-47,

    PNG
    media_image11.png
    673
    886
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    348
    509
    media_image12.png
    Greyscale

).”

With regards to claim 7, Lee in view of Allen teaches 
“The method of Claim 1, wherein: the input data includes a search query; and the prediction includes one or more search results (Lee, FIG.22, C19L33-47, 

    PNG
    media_image13.png
    345
    511
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    684
    891
    media_image14.png
    Greyscale

)”.

Claims 8-10, 13-17, 19-20 are substantially similar to claims 1-3, 6-7. The arguments as given above for claims 1-3, 6-7 are applied, mutatis mutandis, to claims 8-10, 13-17, 19-20, therefore the rejection of claims 1-3, 6-7 are applied accordingly.

The combined teaching described above will be referred as Lee + Allen hereafter.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PATENT NO.9542454B2 [hereafter Lee] in view of Allen et al., US-PATENT NO.6078918 [hereafter Allen], and Dar, et al, “Semantic Data Caching and Replacement”, Proceedings of the 22nd VLDB Conference, Mumbai, India, 1996 [hereafter Dar].

With regards to claim 4, Lee + Allen teaches 
“The method of Claim 1”
Lee + Allen does not explicitly detail “wherein updating the history state of the external memory includes: determining that the external memory is full; and overwriting memory cells in the external memory that include data that is least relevant to the input data”.
However Dar teaches “wherein updating the history state of the external memory includes: determining that the external memory is full; and overwriting memory cells in the external memory that include data that is least relevant to the input data (Dar, FIG.3, 3.3 Replacement Issues, ‘An alternative to using recency information for determining replacement values is to use semantic distance … each semantic region is assigned a replacement value that is the negative of the Manhattan distance between the “center of gravity” of that region and the “center of gravity” of the most recent query.  With this distance function, semantic regions that are “close “ to the most recent query have a small negative value, irrespective of when they were created, and hence less likely to be discarded when free space is required …’,

    PNG
    media_image15.png
    540
    583
    media_image15.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Allen and Allen before him or her, to modify the associative memory network of Lee + Allen to include overwriting by semantic relevance measure as shown in Allen.   
The motivation for doing so would have been for database cashing & replacement (Dar, Abstract). 

Claims 11, 18 are substantially similar to claim 4. The arguments as given above for claim 4 are applied, mutatis mutandis, to claims 11, 18, therefore the rejection of claim 4 are applied accordingly.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Ma et al., “Visual Question Answering with Memory-Augmented Networks”, arXiv:1707.04968v1 [cs.CV], July 2017 [hereafter Ma] shows memory for answering visual queries.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Response to Argument

Applicant’s arguments filed 10 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant’s amendment / argument overcomes the issues, hence the rejections are withdrawn.
Regarding 103 rejections, Applicant argued that

    PNG
    media_image16.png
    523
    826
    media_image16.png
    Greyscale

Examiner replies: As shown in FIG.9, Lee shows two sets of memory, with first set of memory storing object content (FIG.9, Item 901, ‘Multimedia Object Buffer’) and second set of memory storing data characterizing object content (FIG.9, Item 909, ‘Adaptive Object Topological Map’).  The is also demonstrated in Lee, FIG.10, with Item Item 1001 (Node N(x,y)) storing object content and Item 1005 ‘Node Attribute Buffer” storing data characterizing object content).  See 103 rejection section for more detailed analysis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128